 
Exhibit 10.21


GUARANTY
TO: Jeffrey K. Holloway, Trustee of the Sage Trust dated 8/17/93 as to an
undivided $3,000,000/$13,675,000 interest; Jeffrey K. Holloway, Trustee of the
Rich Living Trust dated 7/10/98 as to an undivided $400,000/$13,675,000
interest; The DeBellis Family Limited Partnership, whose manager is Rocky Joe,
LLC, a Nevada limited liability company, as to an undivided
$2,200,000/$13,675,000 interest; Pete Kubena, Trustee of the Pete P. Kubena
Trust as to an undivided $2,975,000/$13,675,000 interest; Laurence R. Meyerson,
an unmarried man as to an undivided $300,000/$13,675,000 interest; the R.L.
Faiman 1995 Irrevocable Trust dated 8/8/95, Deborah L. Shoofey, Trustee as to an
undivided $750,000/$13,675,000 interest; RLF Diversified General Partnership,
Deborah L. Shoofey General Partner as to an undivided $750,000/$13,675,000
interest; Russel E. Warthen Separate Property Trust as to an undivided
$1,400,000/$13,675,000 interest; Russel E. Warthen IRA, First Savings Bank
Custodian as to an undivided $115,000/$13,675,000 interest; Dana Warthen
Wainwright, a married woman as her sole and separate property as to an undivided
$310,000/$13,675,000 interest; the Judith G. Lally Trust as to an undivided
$225,000/$13,675,000 interest; R. Mark Warthen, a single man, as to an undivided
$175,000/$13,675,000 interest; Tara Warthen Madson, a married woman as her sole
and separate property as to an undivided $150,000/$13,675,000 interest; the John
E. Warthen Family Trust as to an undivided $355,000/$13,675,000 interest; John
Merrill Warthen Family Trust as to an undivided  $250,000/$13,675,000 interest;
Rebecca Warthen, a single woman, as to an undivided $120,000/$13,675,000
interest; and the Linda M. Tucker Trust as to an undivided $200,000/$13,675,000
interest (Beneficiaries)
1.       FOR VALUE RECEIVED and in consideration of any loan or other financial
accommodation heretofore or hereafter at any time made or granted to WARM JONES,
LLC, a Nevada limited liability company (hereinafter called Company) by Jeffrey
K. Holloway, Trustee of the Sage Trust dated 8/17/93 as to an undivided
$3,000,000/$13,675,000 interest; Jeffrey K. Holloway, Trustee of the Rich Living
Trust dated 7/10/98 as to an undivided $400,000/$13,675,000 interest; The
DeBellis Family Limited Partnership, whose manager is Rocky Joe, LLC, a Nevada
limited liability company, as to an undivided $2,200,000/$13,675,000 interest;
Pete Kubena, Trustee of the Pete P. Kubena Trust as to an undivided
$2,975,000/$13,675,000 interest; Laurence R. Meyerson, an unmarried man as to an
undivided $300,000/$13,675,000 interest; the R.L. Faiman 1995 Irrevocable Trust
dated 8/8/95, Deborah L. Shoofey, Trustee as to an undivided
$750,000/$13,675,000 interest; RLF Diversified General Partnership, Deborah L.
Shoofey General Partner as to an undivided $750,000/$13,675,000 interest; Russel
E. Warthen Separate Property Trust as to an undivided $1,400,000/$13,675,000
interest; Russel E. Warthen IRA, First Savings Bank Custodian as to an undivided
$115,000/$13,675,000 interest; Dana Warthen Wainwright, a married woman as her
sole and separate property as to an undivided $310,000/$13,675,000 interest; the
Judith G. Lally Trust as to an undivided $225,000/$13,675,000 interest; R. Mark
Warthen, a single man, as to an undivided $175,000/$13,675,000 interest; Tara
Warthen Madson, a married woman as her sole and separate property as to an
undivided $150,000/$13,675,000 interest; the John E. Warthen Family Trust as to
an undivided $355,000/$13,675,000 interest; John Merrill Warthen Family Trust as
to an undivided  $250,000/$13,675,000 interest; Rebecca Warthen, a single woman,
as to an undivided $120,000/$13,675,000 interest; and the Linda M. Tucker Trust
as to an undivided $200,000/$13,675,000 interest (hereinafter called the
"Beneficiaries") and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the undersigned (hereinafter called
Guarantor) hereby  unconditionally guarantees and promises to pay to
Beneficiaries, or order, on demand, in lawful money of the United States, any
and all Indebtedness of Company.  The word "Indebtedness" means any and all
debts, obligations and liabilities of the Company whether Company may be liable
individually or jointly with others, or whether recovery upon such Indebtedness
may be, or hereafter becomes, barred by any statute of limitations, or whether
such Indebtedness may be, or hereafter becomes, otherwise unenforceable,
together with all interest thereon and all penalties, fees and expenses,
including all attorneys' fees and legal expenses paid or incurred by
Beneficiaries in connection with any of the foregoing.
2.       The Guarantor, agrees to pay all expenses, including all attorneys'
fees and legal expenses, paid or incurred by the Beneficiaries in endeavoring to
collect the guaranteed Indebtedness or any part thereof and in enforcing this
Guaranty.
3.       This Guaranty shall bind and obligate each of the undersigned, his
heirs, administrators, executors, legatees, devisees, personal representatives,
successors and assigns, jointly and severally, for the payment of said
Indebtedness precise as if the same had been contracted and was due and owing by
him personally.  All references herein to Company shall be deemed to include any
successor or successors, whether immediate or remote, to such Company.  The
obligations hereunder are joint and several and independent of the obligations
of Company and a separate action or actions may be brought and prosecuted
against the Guarantor regardless of whether an action is brought against Company
or whether Company may be joined in any such action or actions; and Guarantor
waives the benefit of any statute of limitations affecting his liability
hereunder or the enforcement hereof.  Guarantor further waives the benefit of
any statute which may require that an action be brought against the Company.
4.       This Guaranty in all respects shall be an absolute and unconditional
Guaranty, and shall remain in full force and effect (notwithstanding, without
limitation, the death, incompetency or dissolution of the Guarantor or that at
any time or  from time to time all Indebtedness may have been paid in full).
5.       Guarantor further agrees that if at any time all or any part of any
payment theretofore applied by the Beneficiaries to any of the Indebtedness is
or must be rescinded or returned to the Beneficiaries for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy or reorganization of
any Company) such Indebtedness shall, for the purposes of this Guaranty, be
deemed to have continued in existence, notwithstanding such application by the
Beneficiaries, to the extent that such payment is or must be rescinded or
returned, and this Guaranty shall continue to be effective or be reinstated, as
the case may be, as to such Indebtedness, all as though such application by the
Beneficiaries had not been made.
6.       Guarantor hereby authorizes Beneficiaries, in its sole discretion, from
time to time and at any time, whether before or after any discontinuance of this
Guaranty, without notice to Guarantor hereunder, to take any or all of the
following actions: (a) renew, compromise, extend, accelerate or otherwise change
the time for payment or the terms of any of the Indebtedness, including increase
or decrease of the rate of interest thereon; (b) retain or obtain a security
interest in any property to secure any of the Indebtedness or this Guaranty; (c)
apply such property and direct the order or manner of sale thereof as
Beneficiaries, in its sole discretion, may determine; (d) retain or obtain the
primary or secondary obligation of any obligor or obligors, in addition to the
Guarantor, with respect to any of the Indebtedness; (e) extend or renew for one
or more periods (whether or not longer than the original period), alter or
exchange any of the Indebtedness or release or compromise any obligation of the
Guarantor hereunder or any obligation of any nature of any other obligor with
respect to any of the Indebtedness; (f) release its security interest in, or
surrender, release or permit any substitution or exchange for, all or any part
of any property securing any of the Indebtedness or this Guaranty, or extend or
renew for one or more periods (whether or not longer than the original period)
or release, compromise, alter or exchange any obligations of any nature of any
obligor with respect to any such property; and (g) resort to the Guarantor for
payment of any or all of the Indebtedness, whether or not the Beneficiaries
shall have resorted to any property securing any of the Indebtedness or this
Guaranty or shall have proceeded against the  Guarantor or any other obligor
primarily or secondarily obligated with respect to any of the Indebtedness.
7.       Guarantor waives any right to require Beneficiaries to proceed against
or exhaust any security pledged by Company, Guarantor or any other obligors or
to pursue any other remedy whatsoever.  Guarantor further hereby waives: (a)
notice of the creation, existence, or non-payment of all or any part of the
Indebtedness; (b) notice of the acceptance by the Beneficiaries of the Guaranty;
(c) presentment, demand, notice of dishonor, protest and all other notices
whatsoever; (d) any and all defenses to Company's liability for the full and
complete repayment of the entire Indebtedness; and (d) all diligence in the
collection or protection of or realization upon the Indebtedness or any part
thereof, any obligation hereunder or any security for any of the foregoing.
8.       Any amounts received by Beneficiaries from whatsoever source on account
of the Indebtedness may be applied by it toward the payment of such of the
Indebtedness, and in such order of application, as Beneficiaries may from time
to time elect.  Notwithstanding any payments made by or for the account of
Guarantor pursuant to this Guaranty, Guarantor hereby waives, to the fullest
extent permitted by law, any and all rights of subrogation in the Collateral
until such time as Beneficiaries shall have received payment in full of all the
Indebtedness.  Rights of subrogation arising by reason of partial payments of
the Indebtedness: (i) shall be limited to an interest in cash proceeds in excess
of the Indebtedness actually received by Beneficiaries, which proceeds may be
withheld from return, repayment or rescission and which proceeds may be withheld
from Guarantor for a period not in excess of 100 days from the later of the date
of such partial payment or payment in full of the Indebtedness; (ii) shall be
subject and subordinate to Beneficiaries' prior right to receive payment in full
of the Indebtedness; and (iii) may be refused by Beneficiaries if the proposed
payment would give rise to rights of subrogation in the Indebtedness or the
collateral security therefor which, in Beneficiaries' sole and absolute
discretion, would affect in any manner whatsoever Beneficiaries' ability to
exercise exclusive control over the application of such collateral to the
Indebtedness.  Guarantor further agrees that any rights of subrogation to which
he may be entitled hereby or by operation of law and which are not effectively
waived hereunder shall be subject to Beneficiaries' rights to deal with the
collateral in any manner permitted hereby or by law, and Beneficiaries shall
have no liability and no fiduciary obligation to Guarantor nor  shall
Beneficiaries' recourse hereunder be impaired in any manner whatsoever by reason
of Beneficiaries' exercise of its rights and remedies granted in any document
evidencing or securing the Indebtedness or permitted hereunder or by applicable
law with respect to the collateral, notwithstanding the fact that exercise of
such rights by Beneficiaries may decrease the value of such collateral, render
it valueless or make it otherwise unavailable.
9.       No delay on the part of the Beneficiaries in the exercise of any right
or remedy shall operate as a waiver thereof, and no single or partial exercise
by the Beneficiaries of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy; nor shall any
modification or waiver of any of the provisions of this Guaranty be binding upon
the Beneficiaries except as expressly set forth in writing duly signed and
delivered on behalf of the Beneficiaries.  No action of the Beneficiaries
permitted hereunder shall in any way affect or impair the rights or the
Beneficiaries or the obligations of the Guarantor under this Guaranty.
10.              The Beneficiaries may, from time to time, whether before or
after any discontinuance of this Guaranty, and without notice to the Guarantor,
assign or transfer any or all of the Indebtedness or any interest therein; and
notwithstanding any such assignment or transfer, or any subsequent assignment or
transfer thereof, such Indebtedness shall be and remain Indebtedness for the
purpose of this Guaranty, and each and every immediate and successive assignee,
or transferee of any of the Indebtedness or of any interest therein, shall, to
the extent of the interest of such assignee or transferee in the Indebtedness,
be entitled to the benefits of this Guaranty to the same extent as if such
assignee or transferee were the Beneficiaries; provided, however, that unless
the Beneficiaries shall otherwise consent in writing, the Beneficiaries shall
have an unimpaired right prior and superior to that of any such assignee or
transferee, to enforce this Guaranty for the benefit of the Ban, as to that
portion of the Indebtedness which the Beneficiaries has not assigned or
transferred.
11.              Guarantor hereby grants to Beneficiaries a lien upon, a
security interest in, and a right of set-off against, any and all monies,
credits, securities and other property of Guarantor of every kind and
description now or hereafter in the possession or control of or on deposit with
Beneficiaries, or with any agent or bailee for the Beneficiaries, whether held
in a general or special account or deposit, or for safekeeping or otherwise; and
every such lien, security interest and right of set-off may be exercised without
demand upon, or notice to, any Guarantor.  No lien, security interest or right
of set-off shall be deemed to have been waived by any act or conduct on the part
of the Beneficiaries, or by any neglect to exercise such right of set-off, or to
enforce such lien or security interest, by any delay in so doing, and every
right of set-off and lien shall continue in full force and effect until such
right of set-off or lien is specifically waived or released by an instrument in
writing executed by Beneficiaries.  Guarantor acknowledges that any and all
monies, negotiable instruments, documents of title, securities, deposit
accounts, and other cash equivalents in which the Beneficiaries has hereby been
given a lien upon, security interest in and right to set-off against, shall
constitute and be treated as "cash collateral" as defined in the Beneficiaries
Reform Act of 1978, as such may be amended from time to time.  Guarantor further
acknowledges that the lien, security interest and right of set-off granted
hereunder is in addition to all liens and rights of set-offs otherwise available
at either law or equity against the monies, securities and other property of
Guarantor.
12.              The Guaranty is exclusive and cumulative as to amounts and
shall not serve to revoke or alter or any other form of Guaranty previously
delivered to Beneficiaries or, unless otherwise specifically provided in writing
at the date and execution thereof, be revoked by any Guaranty subsequently
delivered to Beneficiaries.  This Guaranty does not in any manner whatsoever
limit the amount of any borrowing heretofore or hereafter made under any other
financing arrangement with any of the Company, the Guarantor or with any third
parties.
13.              Any married person who signs this Guaranty hereby expressly
agrees that recourse may be had against his/her separate and community property
for all his/her obligations under this Guaranty.
14.              Each Guarantor agrees that this Guaranty is binding upon
him/her/it, without the signature of any other person, or the existence of any
other Guaranty.
15.              The creation or existence from time to time of Indebtedness in
excess of the amount to which the right of recovery under this Guaranty is
limited is hereby authorized, without notice to any Guarantor, and shall in no
way affect or impair the rights of the Beneficiaries and the obligations of any
Guarantor under this Guaranty.
16.              In all cases where there is but a single Guarantor, all words
used herein in the plural shall be deemed to have been used in the singular
where the context and construction so require; and when there is more than one
Borrower named herein, or when this Guaranty is executed by more than one
Guarantor, the word "Company" and the word "Guarantors" respectively, shall mean
all and any one or more of them.
17.              This Guaranty shall be governed by and construed under the laws
of the State of Nevada.  Whenever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under said
laws; provided, however, if any provision of this Guaranty shall be held to be
prohibited or invalid under applicable law, such provision shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Guaranty.
18.              Beneficiaries shall have the sole and absolute right to refuse
tender of any partial payment(s) hereunder.  In the event Beneficiaries accepts
any partial payment(s) it shall not be deemed to be a waiver of or forgiveness
of any other amount(s) for which Guarantor is obligated to Beneficiaries.
19.              Guarantor acknowledges and agrees that any defense of Company
which may be asserted against Beneficiaries by Guarantor (whether by operation
of law or otherwise) shall be subject to such defenses and/or counterclaims
which Beneficiaries may have against Company with respect thereto, and, further,
may be waived, released or otherwise discharged by act or omission of Company
(including Company' written release) without Guarantor’s consent.
20.              Guarantor acknowledges and agrees that, upon satisfaction in
full of the Indebtedness (which may include, at Beneficiaries' option, a written
release of Beneficiaries by Company from any further liability, demand or claim
under the documents evidencing or securing the Indebtedness), Guarantor's rights
of subrogation in the Indebtedness or the collateral security therefor may be
satisfied by Beneficiaries' assignment to Guarantor of such Indebtedness and
rights in such of the collateral, if any, as may still secure the Indebtedness,
which assignment may be, at Beneficiaries' option, without recourse,
representation or warranty of any kind whatsoever.  The Guarantor shall not be
subrogated to any rights of the Beneficiaries including but not limited to the
right to acquire an interest in any security agreements or security for the
Indebtedness, until such time as the Beneficiaries shall receive payment of the
full amount of all Indebtedness and full performance of all obligations of the
Guarantor hereunder and this Guaranty shall have been satisfied as to the
Guarantor.
21.              If there is more than one Guarantor, surety or other obligor
(other than Company) of the Indebtedness, Beneficiaries may accept payments from
all or any of such persons without notice to Guarantor.  Beneficiaries shall
have no responsibility to determine the relative interests or priorities among
any paying Guarantor, surety or other obligor.  In the event payment is made by
more than one such person Beneficiaries, at its option, shall have the right to
refrain from taking any of such persons executed and deliver to Beneficiaries a
written consent to Beneficiaries' release of funds, documents and instruments in
its possession to which subrogation other obligors or to a court of competent
jurisdiction, in any interpleader action, and upon such delivery, from which
Beneficiaries may withhold its costs, including reasonable attorneys' fees,
arising in connection with enforcement or exercise of such subrogation
rights.  Beneficiaries shall have no further liability to any such Guarantors,
sureties or other obligors.
22.              Guarantor acknowledges and agrees that unless he is otherwise
notified in writing by a paying Guarantor, surety or other obligor prior to
Beneficiaries' receipt of payment or performance of the Indebtedness, all
payments and performance by such persons on account of the Indebtedness shall be
conclusively presumed to be payment or performance on behalf of Company pursuant
to the documents evidencing and securing the Indebtedness, rather than pursuant
to this Guaranty.
23.              WAIVER of Provisions of N.R.S. 40.430, the Nevada "one-action
rule." Guarantor, pursuant to N.R.S. 40.495, hereby expressly waives the
provisions of N.R.S. 40.430.
24.              Any notice or communication made under the Guaranty or required
to be made by Beneficiaries, its successors and assigns, any Trustee under any
Deed of Trust, any Trustee in Beneficiaries or the like, shall be made to the
last address given by the Guarantor to the Beneficiaries officer responsible for
the Indebtedness hereby guaranteed.
IN WITNESS WHEREOF the undersigned Guarantor has executed and delivered this
Guaranty this 17th day of September, 2007.


 
NOTICE TO GUARANTOR
 
You are being asked to guarantee the debt of the Company listed in this
document.  Think carefully before you do.  If the Company does not pay the debt,
you will have to.  Be sure you can afford to pay if you have to, and that you
want to accept this responsibility.
You may have to pay up to the full amount of the debt if the Company does not
pay.  You may also have to pay late fees or collection costs, which increases
this amount.
The creditor can collect this debt from you without first trying to collect from
the Company.  The creditor can use the same collection methods against you that
can be used against the Company, such as suing you, garnishing your wages, etc.
if this debt is ever in default, that fact may become a part of your credit
record.
CAUTION:  IT IS IMPORTANT THE GUARANTOR THOROUGHLY READS THIS NOTICE BEFORE
SIGNING



Desert Capital REIT, INC
A Maryland Corporation




        BY: /s/Todd Parriott
            Todd Parriott, President CEO
    Address for Notice: 1291 Galleria Dr, Ste 200 Henderson, NV  89014
     



